Citation Nr: 1505855	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic lymphocytic leukemia, to include as secondary to Agent Orange and radiation exposure.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for dyspnea, claimed as shortness of breath, to include as due to asbestos exposure.  

4.  Entitlement to service connection for skin cancer, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to October 1947, from January 1948 to December 1949, and from September 1950 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for chronic lymphocytic leukemia and diabetes mellitus, type II, were denied in an August 2003 rating decision; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the August 2003 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claims for service connection for chronic lymphocytic leukemia and diabetes mellitus, type II.  

3.  It is not shown that the Veteran was aboard ship on an inland waterway, that he set foot on land in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.  

4.  The Veteran does not have a distinct disability manifested by dyspnea (shortness of breath).  

5.  The Veteran's skin cancer is not the result of a disease or injury in active service.  


CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied entitlement to service connection for chronic lymphocytic leukemia and diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302(b), 20.1103 (2014). 

2.  The evidence received since the August 2003 rating decision is not new and material, and the claims for service connection for chronic lymphocytic leukemia and diabetes mellitus, type II, are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service connection for dyspnea, claimed as shortness of breath, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for skin cancer, to include as due to Agent Orange exposure has not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with the relevant notice and information in March 2009 and May 2009 letters prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  

The March 2009 VCAA notice letter also provided information regarding his petition to reopen his claims for service connection for chronic lymphocytic leukemia and diabetes mellitus, type II.  The RO has examined the bases for the denials in the prior decision and provided the Veteran notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denials.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  For these reasons, VA has satisfied its duty to notify. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 83.  

In cases involving a petition to reopen a previously denied claim, the duty to assist does not require a medical examination or opinion unless new and material evidence has been secured with respect to that claim.  38 C.F.R. § 3.159(c)(4)(iii).  Because new and material evidence has not been submitted to reopen the claims for service connection for chronic lymphocytic leukemia and diabetes mellitus, type II, a VA examination or opinion is not required.  See id.  Similarly, as will be explained below, the Veteran has not established that he has a current disability for his claimed dyspnea, and there is nothing in the record, other than the Veteran's own lay statements, that his skin cancer is attributable to his military service.  The elements of McLendon have not been met; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with his claims.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).  

II.  The Merits of the New and Material Evidence Claims  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA. 38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

In the August 2003 rating decision, which denied service connection for diabetes mellitus, type II, and chronic lymphocytic leukemia, the pertinent evidence of record consisted of the Veteran's service treatment records, results from the Personnel Information Exchange System (PIES), VA outpatient treatment records, and private treatment records.  Service treatment records showed no complaints, treatment, or diagnoses of diabetes mellitus, type II, and chronic lymphocytic leukemia.  Additionally, results from the PIES were negative for service in Vietnam.  Post service treatment records reflected diagnoses of diabetes mellitus, type II, and chronic lymphocytic leukemia.  

The RO determined that there was no evidence of exposure to herbicides in any of the Veteran's periods of service.  Furthermore and more importantly, the RO concluded that there was no evidence of the diabetes mellitus, type II, and chronic lymphocytic leukemia being caused by or aggravated by service because there was no evidence of in-service treatment for such disabilities.  The Veteran was properly notified of the August 2003 rating decision in August 2003, but did not enter a notice of disagreement (NOD) within one year of notice of the August 2003 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran has not presented evidence since the August 2003 rating decision that relates to an unestablished fact necessary to substantiate the claims for service connection for diabetes mellitus, type II, and chronic lymphocytic leukemia.  Since the August 2003 rating decision, the evidence received into the record includes post service treatment records and personal statements from the Veteran.  

The Veteran asserts that his diabetes mellitus, type II, and chronic lymphocytic leukemia are attributable to his military service.  In a September 2013 statement, the Veteran stated that he developed both chronic lymphocytic leukemia and diabetes mellitus, type II, from unknown causes since retiring from the military.  See the September 2013 statement.  The post service treatment records reflect treatment for diabetes mellitus, type II, and chronic lymphocytic leukemia.  In a February 2013 medical statement, a private physician notes that the Veteran has been treated for chronic lymphocytic leukemia since 1995.  The private physician explains that the Veteran has several risk factors as to the etiology of his leukemia.  He noted that both Agent Orange and radiation "may be implicated in causing his chronic lymphocytic leukemia."  He also noted that the Veteran suffers from advanced chronic obstructive pulmonary disorder (COPD), non-insulin-dependent diabetes, hypertension, and mild depression.  

While the evidence submitted in connection with his claims are new, in that it was not previously of record, it is not material as it does not show that the Veteran's diabetes mellitus, type II, and chronic lymphocytic leukemia are attributable to his military service.  While the private physician indicated in the February 2013 statement that Agent Orange and radiation "may be implicated in causing his chronic lymphocytic leukemia[,]" this opinion is too speculative to be equivalent to presenting a reasonable possibility of substantiating a claim.  Service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  

The Board acknowledges the Veteran's statements that he was exposed to asbestos and Agent Orange in service, and that this exposure may have caused his disabilities.  However, despite the "low threshold" announced in Shade, the Board must still consider whether this evidence could reasonably substantiate the claims were the claims to be reopened, including by triggering VA's duty to obtain a VA examination.  However, as discussed above, the private opinion submitted by the Veteran was too speculative to form a basis for service connection.  For these reasons, the Veteran's assertions of asbestos and Agent Orange exposure, alone, are insufficient to support reopening his previously denied claims for service connection for diabetes mellitus, type II, and chronic lymphocytic leukemia.  

The evidence received was not material, and therefore the Veteran's claims are not reopened.  As the claims are not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

III.  The Merits of the Service Connection Claims

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Skin cancer and dyspnea are not explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
A Veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a certain listed disability, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).  [NOTE (3): For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.] 

The aforementioned diseases shall become manifest to a degree of 10 percent or more anytime after service, except that chloracne, acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  For purposes of this section, the term, "herbicide agent" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2014).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. §§ 3.307, 3.313 (2014).  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).  

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  M21-1, part VI, para. 7.21(d)(1). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Dyspnea, Claimed As Shortness of Breath

The Veteran asserts that he has disabilities manifested by shortness of breath as a result of exposure to Agent Orange while on active service.  

As discussed above, one required element for the establishing of service connection is presence of a current disability.  In this appeal, the evidence weighs against a finding that the Veteran has a current disability manifested by shortness of breath, and therefore, service connection is not warranted.  See 38 C.F.R. § 3.303 (2014).

A review of the service treatment records is silent for any complaints or treatment for shortness of breath.  Prior to discharge from service, the Veteran's lungs and chest were found to be normal.  See the December 1969 report of medical examination.  

After discharge from service, post service treatment records show complaints and treatment for shortness of breath.  Specifically, in January 2006, VA outpatient treatment records note the Veteran's shortness of breath symptoms, but attributed it to hypoxia from functional anemia due to chronic lymphocytic leukemia.  In May 2009, VA outpatient treatment records also reflect shortness of breath with the VA physician attributing it to several possible causes, to include anxiety, hyperventilation, pain, cardiac dysfunction, congestive heart failure related to his coronary artery disease, diastolic dysfunction from diabetes, asthma, chronic anemia, hyperviscosity syndrome, and deconditioning.  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In the current appeal, the Board acknowledges that the medical evidence and the Veteran's statements establish that he complains of shortness of breath.  However, there is no evidence to show that he has been assigned a diagnosis of a separate disability to account for the symptom.  The Board also acknowledges the statements from VA physicians which discuss the possible causes of the Veteran's shortness of breath.  However, the possible causes are just possibilities, they do not provide affirmative evidence that any or those possibilities have caused the Veteran's shortness of breath symptom.  In the absence of evidence showing a disability manifested by shortness of breath, there is not a disability shown for which service connection may be granted.  Without evidence of demonstration of a current disability, the Board need not address the other elements of service connection.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for dyspnea, claimed as shortness of breath, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Skin Cancer

The Veteran asserts that service connection is warranted for his skin cancer.  In a March 2009 statement, the Veteran explained that he served aboard the U.S.S. Roosevelt in Vietnam Waters from August 1966 to December 1966 on "Yankee Station."  During this time, he contends that he was exposed to Agent Orange and developed skin cancer.  See the March 2009 statement.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have service in the Republic of Vietnam and he served in the waters offshore.  The Veteran's service records confirm that the he actually served aboard the U.S.S. Saratoga (CV-60) during the Vietnam era in November 1965.  However, the ship operated offshore the coast of Vietnam.  During the time period in question, the U.S.S. Saratoga (CV-60) did not dock to shore or pier in Vietnam.  There is no evidence that crew members went ashore.  The Board finds that the weight of the evidence establishes that the U.S.S. Saratoga (CV-60) was an off shore "blue water" vessel.  The Board in this regard is bound by VA's General Counsel Opinion and the Federal Circuit's decision in Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008) upholding that determination that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See VAOPGCPREC 27-97.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran served on a deep-water or blue water naval vessel in waters off the shore of the Republic of Vietnam and he did not serve in or visit the Republic of Vietnam.  There is no presumption for exposure to herbicides for ships off shore.  The Veteran's service on a deep-water or blue water naval vessel in waters off the shore of the Republic of Vietnam in and of itself cannot constitute service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A).  See VAOPGCPREC 27-97.  Thus, the Veteran is not presumed to have been exposed to herbicides during his active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

The Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  The Secretary's decision is based on careful review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  This report was completed at the request of VA.  The IOM reviewed a wide range of data sources and concluded that there is insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  

The Secretary's determination not to establish a presumption of exposure for these veterans does not in any way preclude VA from granting service connection on a case-by-case basis for diseases and conditions associated with Agent Orange exposure, nor does it change any existing rights or procedures.  However, the Board notes that neither squamous cell carcinoma nor basal cell carcinoma is among those diseases listed as presumptively due to Agent Orange (herbicide) exposure.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999).  

As discussed above, the Veteran has been diagnosed as having basal cell and squamous cell carcinomas of the skin.  The crucial question, therefore, is whether the Veteran's skin cancer was caused or aggravated by the Veteran's military service.  Based on the foregoing, the Board concludes it was not.  

In reaching that determination, the Board notes that no medical professional has linked the Veteran's skin cancer to his military service.  In that regard, post service treatment records note the Veteran's reports of being diagnosed with skin cancer in 1997.  See the VA outpatient treatment records dated March 2005.  The Board has considered the Veteran's contentions that his skin cancer was caused by exposure to herbicides during service in Vietnam.  In that regard, the Board acknowledges that the can attest to observed physical symptoms, such as skin lesions on the face, neck, back, and extremities.  His assertions in that regard are entitled to some probative weight-although he did not indicate that he noticed any lesions prior to the 2005.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, as noted above, in light of the physically observable nature of such disabilities as flat feet and skin lesions or rashes the Veteran, as a layperson, may be competent to diagnose such skin disability.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994)) (flat feet); McCartt, 12 Vet. App. at 164.  The Board, however, finds the Veteran's attempts to link his current skin disability to herbicide exposure while serving in Vietnam extremely problematic given the absence of a continuity of skin lesions or other asserted skin problems from service and the extremely complex medical nature of such a diagnosis.  

In summary, there is no objective evidence of melanoma or other skin disability during service or for approximately 28 years after service.  The Veteran has not alleged continuity of symptomatology from service and his opinions otherwise linking any current melanoma or other skin lesions to service are afforded significantly less probative weight than the objective medical evidence of record reflecting skin cancer beginning in 1997.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  


ORDER

As no new and material evidence has been submitted, the claim for service connection for chronic lymphocytic leukemia, to include as secondary to Agent Orange and radiation exposure, is not reopened.  

As no new and material evidence has been submitted, the claim for service connection for diabetes mellitus, type II, to include as secondary to Agent Orange, is not reopened.  

Entitlement to service connection for dyspnea, claimed as shortness of breath, to include as due to asbestos exposure, is denied.  

Entitlement to service connection for skin cancer, to include as due to Agent Orange exposure is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


